t c memo united_states tax_court pamela l lengua petitioner v commissioner of internal revenue respondent docket no 19255-12l filed date pamela l lengua pro_se halvor r melom for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date upholding a proposed levy collection action for tax periods ending september and december and september and date respondent has abated the trust fund recovery penalty associated with the quarterly period ending date therefore that quarterly period is no longer in issue see 130_tc_79 aff’d 444_fedappx_950 9th cir we must consider whether respondent’s determination to proceed with the collection action regarding petitioner’s sec_6672 liabilities for the remaining periods in issue was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact petitioner resided in california when the petition was filed petitioner was president of hey baby enterprises inc hbe a california corporation incorporated in date at all times during and hbe filed form sec_941 employer’s quarterly federal tax_return for quarterly periods ending september and date and date hbe reported tax_liabilities of dollar_figure dollar_figure and dollar_figure respectively hbe did not file a form_941 for the quarterly period ending date pursuant to sec_6020 respondent filed a substitute for return for hbe for that quarterly period showing a liability of dollar_figure hbe did not pay the tax_liabilities in full for the periods in issue on date respondent mailed a letter to petitioner’s last_known_address notifying her of respondent’s intent to assess trust fund recovery penalties tfrps pursuant to sec_6672 for the periods in issue the letter further notified petitioner that she could request a hearing in response petitioner received the letter but she did not request a hearing in response to it as of date hbe had not fully paid the tax_liabilities for the periods in issue therefore respondent assessed against petitioner tfrps of dollar_figure dollar_figure dollar_figure and dollar_figure for the quarterly periods ending september and date and september and date respectively the assessed balance due for petitioner’s tfrp liability for the quarterly period ending date is currently dollar_figure no amounts have been credited against that liability the assessed balance due for petitioner’s tfrp liability for the quarterly period ending date is currently dollar_figure no amounts have been credited against that liability finally the assessed balance due for petitioner’s tfrp liability for the quarterly period ending december is currently dollar_figure offsetting credits and debits of dollar_figure were applied on date on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to hearing regarding her tfrp liabilities for the periods in issue on date petitioner filed a form request for a collection_due_process or equivalent_hearing cdp hearing request in the cdp hearing request petitioner wrote the amounts listed on the final notice_of_intent_to_levy dated are incorrect not all payments have been credited actual amounts are lower she did not request any collection alternatives on date petitioner sent respondent a letter in which she claimed that she was being assessed for her corporation’s tax_liabilities resulting in double liabilities on date respondent sent petitioner a letter explaining the appeals process on date the settlement officer sent petitioner a letter scheduling a telephone cdp hearing for date the date letter explained that the appeals_office cannot approve an installment_agreement or accept an offer-in-compromise unless all estimated_tax payments for the current year’s income_tax_liability have been made the date letter also explained that delinquent estimated_tax payments can be included in an installment_agreement but the estimated_tax payments must be paid in full before an offer-in-compromise can be accepted the date letter noted that petitioner had not made estimated_tax payments for additionally the date letter requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals a completed form 443-b collection information statement for businesses and other supporting documents petitioner’s unfiled federal_income_tax return for and proof of estimated_tax payments for collectively the requested documents petitioner did not respond to the date letter petitioner did not contact the settlement officer on date for the scheduled telephone cdp hearing on date respondent sent petitioner a followup letter asking her to provide the requested documents within days on march and petitioner’s husband attempted to reach the settlement officer by phone the settlement officer declined to discuss the case with him on date a telephone cdp hearing was held petitioner explained that her corporate tax_liabilities were before another settlement officer and that she was seeking an installment_agreement for those liabilities the settlement officer extended the deadline for petitioner to submit the requested documents to date on or around date petitioner provided a form 433-a and some supporting documentation which indicated that she had equity of dollar_figure in her home the settlement officer estimated that petitioner’s residence was worth dollar_figure and was subject_to an encumbrance of dollar_figure on date petitioner sent respondent a letter which explained that hbe had made the following voluntary payments dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date the settlement officer verified these payments and determined that they had been applied to the quarterly period ending date on date the settlement officer spoke with petitioner and suggested that she take out a loan to pay her tfrp liabilities on date respondent issue the notice_of_determination sustaining the levy and delaying collection until date respondent delayed collection to give petitioner time to refinance the mortgage on her residence in the notice_of_determination the settlement officer verified that all requirements of applicable law and administrative procedure had been met the settlement officer also determined that the collection action balanced the need for efficient collection of unpaid penalties with the legitimate concern that such actions be no more intrusive than necessary on date petitioner filed the petition with this court stating the irs has incorrectly imposed a civil penalty liability on me personally i trust fund recovery penalty opinion sec_6672 imposes a penalty--commonly referred to as the tfrp--for willfully failing to collect account for and pay over income and employment_taxes of employees these penalties are assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer_or_employee is under a duty to perform in this case the duties to which sec_6672 refers sec_6671 such persons are referred to as responsible persons a term which may be broadly applied 132_tc_301 the parties stipulated that petitioner is the responsible_person for hbe ie the person required to collect truthfully account for and pay over the tax_liabilities shown on the form sec_941 for hbe for the periods in issue the parties further stipulated that petitioner is liable for the tfrps assessed on date ii scope of review under certain circumstances a taxpayer may raise challenges in a cdp proceeding to the commissioner’s determination of his or her underlying tax_liabilities see sec_6330 a taxpayer may challenge in a cdp proceeding the amount of the tax assessed by the commissioner if he or she did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability id see also 122_tc_1 moreover the court will consider an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing 129_tc_107 see also sec_301_6330-1 q a-f3 proced admin regs where the assessments against the taxpayer are tfrps the commissioner does not issue or mail a notice_of_deficiency see sec_6212 instead in general the commissioner must provide the taxpayer with a notice of the tfrps sec_6672 notice before assessment sec_6672 a letter provides a taxpayer with a sec_6672 notice and the means of protesting a proposed tfrp administratively with the commissioner mason v commissioner t c pincite we have held that the receipt of letter constitutes an opportunity to dispute the taxpayer’s liability within the meaning of sec_6330 e g solucorp ltd v commissioner tcmemo_2013_118 morgan v commissioner tcmemo_2011_290 on date respondent sent petitioner a letter notifying her of respondent’s intent to assess tfrps for the periods in issue petitioner received it but she did not respond to it or contest the proposed amounts petitioner thus had a prior opportunity to challenge the underlying liabilities see mason v commissioner t c pincite solucorp ltd v commissioner tcmemo_2013_118 consequently petitioner was precluded from challenging the underlying liabilities during her cdp hearing petitioner disputes the underlying liabilities in her petition claiming that the sec_6672 penalties were duplicative of her corporation’s employment_tax liabilities that her corporation is on an installment_agreement and that payments made by her corporation have not been properly credited because petitioner was precluded from challenging the underlying liabilities during her cdp hearing she is likewise precluded from challenging them before this court even if petitioner could challenge her underlying liabilities before this court her claims would fail petitioner does not dispute that she as the president of her corporation has the power to ensure that it complies with its legal_obligation regarding employment_taxes the liability imposed on responsible persons pursuant to sec_6672 is separate and distinct from an employer’s liability for trust_fund_taxes mason v commissioner t c pincite see also solucorp ltd v commissioner at consequently the commissioner is not required to attempt to collect the underlying trust taxes from the employer before attempting to collect sec_6672 penalties against a responsible_person pursuant to sec_6672 see mason v commissioner t c pincite see also 783_f2d_1546 11th cir 588_f2d_952 5th cir petitioner’s liabilities for sec_6672 penalties are separate and distinct from hbe’s form_941 tax_liabilities see freeman v commissioner tcmemo_2011_38 because the validity of the underlying liabilities as determined by the commissioner are not properly in issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 iii abuse_of_discretion an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 we note that the settlement officer in this case properly based her determination on the factors specified by sec_6330 petitioner did not request any collection alternatives at the hearing in addition petitioner filled out a form 433-a on date and provided supporting documents the form 433-a states that petitioner had no monthly income had dollar_figure in her bank account and had dollar_figure of equity in a residence the settlement officer estimated that the value of the residence was dollar_figure with an encumbrance of dollar_figure which left dollar_figure in available equity the settlement officer concluded that petitioner would have sufficient assets to pay her liabilities if she obtained a loan the levy action was suspended in order to give petitioner time to refinance the mortgage on her residence the settlement officer did not abuse her discretion by determining that petitioner did not qualify for collection alternatives because petitioner had sufficient assets to pay the liabilities in full we have held that there is no abuse_of_discretion for failing to consider a collection alternative when the taxpayer failed to submit a collection alternative for review see 124_tc_69 moreover it is proper to include the equity in real_estate owned by the taxpayer in a computation of available assets see sullivan v commissioner tcmemo_2009_4 the internal_revenue_manual pt date states that t he equity in real_estate should be pursued as a means to full y pay or reduce the tax_liability it also instructs appeals officers to ask the taxpayer to secure a loan and that the taxpayer’s r efusal to pro-actively seek a loan will be considered refusal to pay id see also antioco v commissioner tcmemo_2013_35 at the settlement officer gave petitioner time to arrange a loan consequently we hold that the settlement officer did not abuse her discretion in upholding the proposed collection action we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issue to reflect the foregoing decision will be entered for respondent
